United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-1081
                                ___________

Kenneth Royal,                         *
                                       *
                  Appellant,           *
                                       *
      v.                               *
                                       * Appeal from the United States
Young, Dr., Pine Bluff Work Complex, * District Court for the Eastern
ADC; Taylor, Dr., Pine Bluff Work      * District of Arkansas.
Complex, ADC; Chang Lee, Dr., East *
Arkansas Regional Unit, ADC;           *      [UNPUBLISHED]
Hartman, Dr., North Central Unit,      *
ADC; Cherry Case, Manager, North       *
Central Unit, ADC; Curddle, Nurse,     *
North Central Unit, ADC,               *
                                       *
                  Appellees.           *
                                  ___________

                          Submitted: May 7, 2004

                               Filed: May 17, 2004
                                ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.
       Former Arkansas inmate Kenneth Royal appeals the district court’s* preservice
dismissal without prejudice of Royal's 42 U.S.C. § 1983 action for failure to exhaust
his administrative remedies. The dismissal occurred after Royal moved for dismissal
without prejudice and for transfer to a state court, a transfer the district court lacked
authority to grant. Because there is no arguable basis for Royal's appeal, see
Newhouse v. McCormick & Co., 130 F.3d 302, 305 (8th Cir. 1997) (defining
frivolousness), we dismiss this appeal as frivolous, and the dismissal counts as a
“strike” for purposes of 28 U.S.C. § 1915(g).
                       ______________________________




      *
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
                                           -2-